DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US 20080245786), cited in IDS and previously. 
Regarding claim 1, Sharma discloses a textile product 200 (fig. 11, section 0075, woven fabric system 200 and contact between warp and resistive conductive weft elements therein) comprising: a non-conductive section comprising a network of non-conductive fibers 204, 207 (Fig. 11, section 0075, the non-conductive yarn in the warp direction and non-conductive yarn in the filling direction is used throughout the whole textile fabric of the woven fabric system); and an electric pathway for conducting or 
	Concerning claim 2, Sharma discloses the first conductive segment and the second conductive segment are arranged in series such that the electric signal is 
	With respect to claim 3, Sharma discloses the first conductive segment 214 and the second conductive segment 211 are arranged in parallel (Figs. 4b,12, section 0079, he horizontal bus wires 214 (and the electrical resistive wires, heating element 211) are inserted with good electrical contact in their intersection).	
Regarding claim 4, Sharma discloses the first and second electrical resistances are proportional to a density of the first and second interlaced collections of conductive fibers (Section 0064, where section 124 is larger than section 126. In the example of FIG. 4B, the amount of heat per unit square area will be less on the larger section 124 than in the smaller section 126 having the same watts in each section 124, 126).
	Concerning claim 5, Sharma discloses the first and second electrical resistances are proportional to a length of the pluralities of first, second, third and fourth conductive fibers (Fig. 4A, section 0069, a pre-determined wrap per meter to obtain a target total 
	With respect to claim 6, Sharma discloses the first and second electrical resistances are proportional to a width of the pluralities of first, second, third and fourth conductive fibers (Sections 0075, 0092, The first highly conductive wire and the second highly conductive wire can have the same electrical conductivity or different electrical conductivity, but still very low electrical resistance, the integrated warp and weft bus fabrics and/or the integrated warp bus fabrics may have any width and length).
	Regarding claim 7, Sharma discloses the plurality of first conductive fibers is interlaced with the plurality of second conductive fibers by knitting or weaving (section 0078, the woven fabric system 200 may be basket weave, twill, satin, oxford, gabardine, or any other combination in the same woven textile).
	Concerning claim 8, Sharma discloses the first conductive segment is attached indirectly to the first connector 132, 134 via a third conductive segment coupled to the first conductive segment, the third conductive segment directly attached to the first connector (Section 0066, the horizontal bus may have a section cut out, resulting in a first horizontal bus edge and a second horizontal bus edge. Ends of the edges 132, 134 may serve as terminals that may be connected with conductive wires 136 to the power supply).
	With respect to claim 9, Sharma discloses the plurality of second conductive fibers 201 extend laterally from the plurality of first conductive fibers 203 at 90° (Fig. 11).

Concerning claim 11, Sharma discloses the network of non-conductive fibers includes non-conductive fiber material that comprises at least one of: nylon; cotton; spandex; polyester; or silk (section 0068, The core filament yarn 158 is an insulative synthetic or natural fiber/filament yarn, such as, but not limited to, polyester, nylon, and cotton).
	With respect to claim 12, Sharma discloses each of the interlaced collection of conductive fibers includes conductive fiber material comprising at least one of: stainless steel; silver; aluminum; copper; or gold (sections 0061, 0067, The electrical resistive wire can be made of, for example, bare stainless steel filaments).
	Regarding claim 13, Sharma discloses the first conductive segment 120 and the second conductive segment 122 are connected to one another by at least one intervening third conductive segment 104 (Fig. 3, 4A).
With respect to claim 15, Sharma discloses a first conductive segment of the electric pathway for coupling with the power source 208 via the first connector 205, the first conductive segment comprising a first interlaced collection of conductive fibers having a plurality of first conductive fibers 203 (Fig. 11, section 0075-0076), at least one first conductive fiber coupled to the first connector along the electric pathway (fig. 11), and a plurality of second conductive fibers 201 interlaced with the first conductive fibers, said second conductive fibres extending lateral to the electric pathway to transmit the electric signal from the power source 208 (section 0075, The first highly conductive wire in the warp direction intersects with the second highly conductive wire, to have very .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20080245786) as applied to claim 1 above, and further in view of Muccio (US 20120016440) both cited in IDS and previously.

However Sharma does not discloses that the first and second conductive segments are stimulating with an electrode. Muccio discloses a neuromuscular stimulation system comprising a garment made of non-conductive material and a 
Concerning claim 17, Sharma discloses the plurality of first conductive fibers is interlaced with the plurality of second conductive fibers by knitting (section 0078, the woven fabric system 200 may be basket weave, twill, satin, oxford, gabardine, or any other combination in the same woven textile).
	With respect to claim 18, Sharma discloses the plurality of first conductive fibers is interlaced with the plurality of second conductive fibers by weaving (section 0078, the woven fabric system 200 may be basket weave, twill, satin, oxford, gabardine, or any other combination in the same woven textile).
	Regarding claim 19, Sharma discloses the plurality of second conductive fibers 201 extend laterally from the plurality of first conductive fibers 203 at 90° (Fig. 11).
Concerning claim 20, Sharma discloses the textile product is a garment or an insert to a garment (section 0121, Examples of objectives of the invention include to .
Response to Arguments
Applicant's arguments filed 7/22/2020 have been fully considered but they are not persuasive. Examiner finds that the second and third conductive fibres are distinct from each other. As shown in fig. 11, the woven fabric system the bottom right corner of the woven fabric system of is equated as second conductive fibers 201 interlaced with the first conductive fibers 203 and the top right corner of the woven fabric system shows a plurality of fourth conductive fibers 102, 152 interlaced with the third conductive fibers 201. Both sections of fibers 201 are in different distinct areas of the textile and interlaced with different and distinct fibers 203 in the bottom right corner and 102, 152 in the top right corner as seen in fig. 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792